SULLIVAN, Judge
(concurring):
I agree with Judge Cox in this case. However, I disagree with any construction of his opinion which would establish a “great deference” standard with respect to challenges for cause at court-martial. See United States v. Smart, 21 MJ 15, 21 (CMA 1985) (Cox, J., concurring).
First of all, I would note that the policy on freely granting challenges for cause at courts-martial is not judicially mandated. Its origins are executive in nature and grounded in long-standing tradition at courts-martial. See Analysis to RCM 912(f)(3), Manual for Courts-Martial, United States, 1984, at A21-54; para. 62^(2), Manual for Courts-Martial, United States, 1969 (Revised edition); para. 62h (2), Manual for Courts-Martial, United States, 1951; para. 58f Manual for Courts-Martial, U.S. Army, 1928; see also G. Davis, A Treatise on the Military Law of the United States 88 n. 1 (3d ed. rev. 1913).
Chief Judge Everett properly noted in United States v. Smart, supra at 18-19, the reasons for such a policy. He said:
******
The 1969 Manual also specifically directed that a “military judge ... should be liberal in passing on challenges.” Para. 62h(2).1 Nonetheless, our precedents have allowed military judges broad latitude in ruling on challenges for cause. See United States v. McQueen, 7 MJ 281 (CMA 1979). As one appellate court has observed:
There are few aspects of a jury trial where we would be less inclined to disturb a trial judge’s exercise of discretion, absent clear abuse, than in ruling on challenges for cause in the empaneling of a jury.
United States v. Ploof 464 F.2d 116, 118-19 n.4 (2d Cir.), cert. denied, 409 U.S. 952, 93 S.Ct. 298, 34 L.Ed.2d 224 (1972).
Despite our respect for the conscientiousness of military judges in ruling on challenges, this Court cannot abdicate its responsibility to assure that military accused are tried by court members who are unbiased as to findings and sentence. Our responsibility is especially great— perhaps greater than that of other appellate courts — because courts-martial peremptory challenges are much more limited than in most civilian courts and because the manner of appointment of court-martial members presents perils that are not encountered elsewhere. Therefore, we do not accept as conclusive a challenged member’s perfunctory disclaimer of personal interest or his assertion of impartiality. See United States v. Harris, 13 MJ 288 (CMA 1982). Moreover, we have recognized that under some circumstances bias may be implied — although the concept of implied bias is not to be applied indiscriminately. See United States v. Harris, supra at 292; United States v. Porter, 17 MJ 377, 380 (CMA 1984) [footnote omitted].
I agree and, therefore, must reject even the suggestion that this Presidential policy may be lightly dispensed with under the guise of broad deference to the judge’s discretion. Clearly, this was not the approach of the Court of Military Review in United States v. Moyar, 24 MJ 635 (ACMR 1987), which is relied on by the principal *123opinion. See generally United States v. Reichardt, 28 MJ 113, 116 n.2 (CMA 1989).

 While RCM 912(f)(3) of the Manual for Courts-Martial, United States, 1984, does not contain this express language, the analysis of the Rule states that the deletion was "not intended to change the policy expressed in that statement.” Page A21-54.